USCA4 Appeal: 21-7229      Doc: 9        Filed: 08/22/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7229


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        HUMAIRA IQBAL,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Claude M. Hilton, Senior District Judge. (1:15-cr-00118-CMH-2; 1:21-cv-
        00354-CMH)


        Submitted: August 18, 2022                                        Decided: August 22, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Dismissed in part and affirmed in part by unpublished per curiam opinion.


        William Frederick Gould, HOLLAND & KNIGHT, LLP, Washington, D.C., for
        Appellant.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7229      Doc: 9         Filed: 08/22/2022      Pg: 2 of 3




        PER CURIAM:

               Humaira Iqbal seeks to appeal the district court’s order dismissing as untimely her

        28 U.S.C. § 2255 motion, see Whiteside v. United States, 775 F.3d 180, 182-83 (4th Cir.

        2014) (en banc) (explaining that § 2255 motions are subject to one-year statute of

        limitations, running from latest of four commencement dates enumerated in 28 U.S.C.

        § 2255(f)), and denying relief on her alternative requests for relief under 28 U.S.C. § 2241

        and a writ of coram nobis. The order denying § 2255 relief is not appealable unless a circuit

        justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B). A

        certificate of appealability will not issue absent “a substantial showing of the denial of a

        constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district court denies relief

        on procedural grounds, the prisoner must demonstrate both that the dispositive procedural

        ruling is debatable and that the motion states a debatable claim of the denial of a

        constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

        McDaniel, 529 U.S. 473, 484 (2000)). We have independently reviewed the record and

        conclude that Iqbal has not made the requisite showing. Accordingly, we deny a certificate

        of appealability and dismiss the appeal of the district court’s denial of Iqbal’s § 2255

        motion.

               Turning to the alternative requests for relief under § 2241 and coram nobis, we have

        reviewed the record and find no reversible error. Accordingly, we affirm that part of the

        district court’s order.   We dispense with oral argument because the facts and legal




                                                      2
USCA4 Appeal: 21-7229      Doc: 9         Filed: 08/22/2022    Pg: 3 of 3




        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                            DISMISSED IN PART,
                                                                            AFFIRMED IN PART




                                                    3